Citation Nr: 0703144	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right ankle sprain, on appeal from the initial grant of 
service connection.

2.  Entitlement to a compensable evaluation for residuals of 
a left ankle sprain, on appeal from the initial grant of 
service connection.

3.  Entitlement to a compensable evaluation for right 
retropatellar pain syndrome, on appeal from the initial grant 
of service connection.

4.  Entitlement to a compensable evaluation for left 
retropatellar pain syndrome, on appeal from the initial grant 
of service connection.

5.  Entitlement to a compensable evaluation for residuals of 
a lumbosacral strain, on appeal from the initial grant of 
service connection.

6.  Entitlement to a compensable evaluation for residuals of 
a cervical strain, on appeal from the initial grant of 
service connection.

7.  Entitlement to a compensable evaluation for right elbow 
tendonitis, on appeal from the initial grant of service 
connection.

8.  Entitlement to a compensable evaluation for residuals of 
a right shoulder injury, on appeal from the initial grant of 
service connection.

9.  Entitlement to a compensable evaluation for chronic 
hepatitis B, on appeal from the initial grant of service 
connection.

10.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to January 
2001.

This matter arises before the Board of Veterans? Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied the claim of entitlement to 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right ankle sprain, on appeal from the initial grant of 
service connection.

2.  Entitlement to a compensable evaluation for residuals of 
a left ankle sprain, on appeal from the initial grant of 
service connection.

3.  Entitlement to a compensable evaluation for right 
retropatellar pain syndrome, on appeal from the initial grant 
of service connection.

4.  Entitlement to a compensable evaluation for left 
retropatellar pain syndrome, on appeal from the initial grant 
of service connection.

5.  Entitlement to a compensable evaluation for residuals of 
a lumbosacral strain, on appeal from the initial grant of 
service connection.

6.  Entitlement to a compensable evaluation for residuals of 
a cervical strain, on appeal from the initial grant of 
service connection.

7.  Entitlement to a compensable evaluation for right elbow 
tendonitis, on appeal from the initial grant of service 
connection.

8.  Entitlement to a compensable evaluation for residuals of 
a right shoulder injury, on appeal from the initial grant of 
service connection.

9.  Entitlement to a compensable evaluation for chronic 
hepatitis B, on appeal from the initial grant of service 
connection.

10.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to January 
2001.

This matter arises before the Board of Veterans? Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied the claim of entitlement to 
service connection for migraine headaches.  The RO granted 
entitlement to service connection for the remaining 
disabilities on appeal and assigned each a noncompensable 
evaluation.  The Board remanded the case in February 2005 for 
further evidentiary development.

In February 2005, the Board referred the issue of entitlement 
to service connection for depression as secondary to 
hepatitis B.  Action was not taken on this claim.  This issue 
is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The service connected residuals of a right ankle sprain 
is manifested by subjective complaint of pain, weakness and 
easy inversion with objective findings of full range of 
motion and no functional impairment on use.

2.  The service connected left ankle disability is manifested 
by subjective complaint of pain, weakness and easy inversion 
with objective findings of full range of motion and no 
functional impairment on use.

3.  The service connected right retropatellar pain syndrome 
is manifested by subjective complaint of pain with objective 
findings of 0-130 degrees range of motion, no instability and 
no functional impairment on use.

4.  The service connected left retropatellar pain syndrome is 
manifested by subjective complaint of pain with objective 
findings of 0-130 degrees range of motion, no instability and 
no functional impairment on use.

5.  The service connected residuals of lumbosacral strain is 
manifested by subjective complaint of pain with objective 
findings of full range of motion and absent characteristic 
pain on motion, muscle spasm, guarding, localized tenderness, 
abnormal gait, abnormal spinal contour or functional 
impairment on use.

6.  The service connected residuals of cervical strain is not 
shown to be manifested by limitation of motion, muscle spasm, 
guarding, localized tenderness, abnormal spinal contour or 
functional impairment on use.

7.  The service connected right elbow tendonitis is 
manifested by subjective complaint of pain with no clinical 
evidence of limitation of motion objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.

8.  The service connected residuals of a right shoulder 
injury is manifested by subjective complaint of pain with 
full forward elevation and no functional impairment on use.

9.  The service connected chronic hepatitis B is not shown to 
be productive of mild gastrointestinal disturbance; 
intermittent episodes of malaise, and anorexia, or; 
incapacitating episodes of symptoms; there is no diagnostic 
evidence of cirrhosis.

10.  Tension headaches were first manifested in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service connected residuals of a right ankle sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2006).

2.  The criteria for a compensable disability rating for 
service connected residuals of a left ankle sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2006).

3.  The criteria for a compensable disability rating for 
service connected right retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2006).

4.  The criteria for a compensable disability rating for 
service connected left retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2006).

5.  The criteria for a compensable disability rating for 
service connected residuals of a lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (2001-03); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2004-06).

6.  The criteria for a compensable disability rating for 
service connected residuals of a cervical strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5290 (2001-03); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2004-06).

7.  The criteria for a compensable disability rating for 
service connected right elbow tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5206, 
5207, 5213 (2006).

8.  The criteria for a compensable disability rating for 
service connected residuals of a right shoulder injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (2006).

9.  The criteria for a compensable disability rating for 
service connected chronic hepatitis B have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7312, 7345 (2001); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7312, 7345 (2001).

10.  Tension headaches were incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The claims on appeal were adjudicated prior to VCAA notice 
being sent.  The purposes of a VCAA notice were essentially 
met as the service connection claims were deemed 
substantiated with the grant of service connection.  RO 
letters in October 2003, March 2005 and November 2005 
informed the veteran of the VCAA and its mandates regarding 
his claims compensable ratings, of his and VA's respective 
claims development responsibilities, and his duty to submit 
any additional evidence or information that he may have 
pertaining to his claims.  The claim was subsequently 
readjudicated in a Supplemental Statement of the Case (SSOC) 
dated in June 2006.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  The June 2006 SSOC provided 
notice on the downstream issue of the effective date of 
award.  See VAOPGCPREC 8-2003 (Dec. 2003).  See also Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  As service connection is granted for tension 
headaches, the purposes of the VCAA have been met.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records.  The veteran has not 
identified any post-service private or VA treatment records.  
VA has made extensive efforts to schedule the veteran for VA 
examination, but he has been working overseas.  The RO last 
attempted to schedule him for VA examination in January 2006 
when he was believed to have returned to the United States.  
This letter was sent to the veteran's last known address in 
Texas, and no response was received.  See Letter to the 
appellant, dated January 9, 2006.  The veteran has a duty to 
report for VA examination when deemed necessary to establish 
entitlement to the benefit being sought.  38 C.F.R. 
§ 3.655(b) (2006).  As the veteran has failed to report for 
VA examination, his original compensation claims must be 
based on the evidence of record.  Id.  There is no reasonable 
possibility that, absent the veteran's cooperation, any 
further assistance to the veteran by VA would be capable of 
substantiating his claims.

II.  Legal criteria and analysis

A claimant bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2006).  Otherwise, the 
lower rating will be assigned.  Id.  Where the rating 
appealed is the initial rating assigned with a grant of 
service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to qualify 
for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 
1131, a claimant must prove (1) the existence of a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).


A.  Residuals of right and left ankle sprains

Historically, the veteran was treated for an inversion sprain 
of the right ankle in February 1982.  He was given a 
temporary profile in May 1984 due to an inversion sprain of 
the right ankle.  In October 1987, he was issued an ankle 
support to treat chronic left ankle pain.  An April 1989 
clinical record noted a history of multiple right ankle 
sprains with mild pain at the lateral malleolus with 
inversion.  In March 1993, he reported left ankle swelling 
with foot pain that was assessed as arthralgia and plantar 
fasciitis.  A June 1993 x-ray examination of the feet showed 
small spurs at the insertion of the Achilles tendons.  An 
August 2000 evaluation for bilateral plantar fasciitis noted 
bilateral ankle pain with knee extension.  On his October 
2000 retirement examination, the veteran reported ankle pain 
with examination diagnosed as bilateral ankle sprain with 
residual weakness.

On VA pre-discharge examination in November 2000, the veteran 
complained of progressively worsening pain and weakness of 
both ankles.  He had a history of multiple sprains and 
strains to the ankles associated with activities involved in 
training and physical conditioning.  His treatment had been 
primarily symptomatic consisting of the use of compression 
bandages, elevation, ice packs, the use of nonsteroidal anti-
inflammatory medications and temporary profiles limiting his 
activities.  He continued to experience discomfort and 
weakness in both ankles with running.  His ankles were easily 
inverted when running on uneven surfaces.  Examination showed 
the ankles to be symmetrical on observation with no swelling 
or inflammation.  There was no evidence of tenderness on 
palpation.  The veteran was able to rise on heels and toes, 
and stand and hop on one foot, without evidence of increased 
discomfort.  Range of motion of the ankles measured from 0-20 
degrees of dorsiflexion, 0-45 degrees of plantar flexion, 0-
30 degrees of inversion, and 0-20 degrees of eversion.  The 
examiner diagnosed bilateral ankle sprain.

The severity of an ankle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  
The RO has currently assigned a noncompensable rating for 
residuals of right and left ankle sprains.  A 10 percent 
rating is warranted for moderate limitation of ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  Normal range 
of motion of the ankle is measured as 0-20 degrees of 
dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II (2006).  Other diagnostic criteria 
pertaining to ankylosis of the ankle, subastragalar or tarsal 
joints; malunion of the os calcis or astragalus; 
astragalectomy; or x-ray confirmed arthritis are clearly not 
applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5270, 5272, 5273, 5274 (2006).

The veteran has an in-service history of sprains of the right 
and left ankles.  He currently describes discomfort, weakness 
and easy inversion of both ankles with running.  VA 
examination in November 2000 showed full range of motion for 
both ankles, see 38 C.F.R. § 4.71a, Plate II, with no 
evidence tenderness or increased discomfort on use.  While 
the veteran subjectively complains of pain, there is no 
objective evidence of adequate pathology or visible behavior 
of the veteran to suggest that he has functional loss that 
could support a finding that his limitation of motion meets, 
or more closely approximates, moderate limitation of ankle 
motion for either ankle.  See 38 C.F.R. §§ 4.7, 4.40, 4.45 
(2006).  The veteran is deemed competent to describe his 
symptoms of pain, weakness and easy inversion, but the most 
probative evidence of record are the clinical findings 
provided by the November 2000 VA examiner.

Thus, the preponderance of the evidence is against a finding 
that the veteran's residuals of right and left ankle sprains 
warrant a compensable rating for limitation of motion under 
Diagnostic Code 5271.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not 
applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).

B.  Right and left retropatellar pain syndrome

The veteran's service medical records show that he was 
diagnosed with bilateral chondromalacia, manifested by pain 
and swelling particularly in the mornings, in November 1984.  
A December 1985 x-ray examination of the right knee, 
following a twisting injury, was reported as negative.  In 
May 1986, he incurred a medial collateral ligament strain of 
the right knee (incorrectly reported as the left knee).  He 
was issued a knee brace.  In August 2000, he reported 
bilateral knee pain.  On his October 2000 retirement 
examination, he reported bilateral knee pain when walking.  
Examination resulted in a diagnosis of right knee strain.

On VA pre-discharge examination in November 2000, the veteran 
complained of progressively worsening bilateral knee pain.  
He described current symptoms of a dull constant ache in both 
knees with increased discomfort on prolonged walking, 
standing, or with running.  His past treatment had included 
the use of nonsteroidal anti-inflammatory medication, 
temporary profile, and rest as needed.  At one point, he had 
used a knee support.  Examination of the knees revealed them 
as symmetrical on observation with no swelling or 
inflammation.  The knee joints were stable anteriorly, 
posteriorly, and laterally.  Range of motion of the knees 
measured from 0-130 degrees with no evidence of increased 
discomfort or loss of mobility on testing.  The examiner 
diagnosed bilateral retropatellar pain syndrome.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  
The RO has assigned a noncompensable disability rating.  A 
noncompensable rating is assigned when flexion is limited to 
60 degrees (Diagnostic Code 5260) or extension is limited to 
5 degrees (Diagnostic Code 5261.  A 10 percent rating would 
require flexion limited to 45 degrees (Diagnostic Code 5260) 
or extension limited to 10 degrees (Diagnostic Code 5261).  
Separate ratings may be assigned under Diagnostic Codes 5260 
and 5261 where there is compensable limitation of both 
flexion and extension.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  
Normal range of motion of the knee is measured from 0 degrees 
of extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (2006).

A 10 percent rating is also warranted for slight impairment 
due to recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  Separate 
ratings may be assigned where there is both limitation of 
motion and instability.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
Other diagnostic criteria pertaining to ankylosis; 
dislocation or removal of semilunar cartilage; impairment of 
the tibia and fibular by nonunion or malunion; genu 
recurvatum; or x-ray confirmed arthritis do not apply.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5258, 5259, 
5262 and 5263 (2006).

The veteran has an in-service history of bilateral knee pain 
diagnosed as chondromalacia.  He describes current symptoms 
of a dull constant ache in both knees with increased 
discomfort on prolonged walking, standing, or with running.  
VA examination in November 2000 showed range of motion in 
both knees from 0-130 degrees with no evidence of increased 
discomfort or loss of mobility on range of motion testing.  
While the subjectively complains of pain, there is no 
objective evidence of adequate pathology or visible behavior 
of the veteran to suggest that he has functional loss that 
could support a finding that his limitation of motion meets, 
or more closely approximates, the degrees of limitation of 
flexion or extension warranting a compensable evaluation 
under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. §§ 4.7, 
4.40, 4.45 (2006).  

The veteran has not specifically described right and/or left 
knee instability or subluxation, and there is no history of 
instability or subluxation shown.  VA examination in November 
2000 showed no instability of either knee.  Thus, there is no 
lay or medical evidence of record to support a compensable 
rating under Diagnostic Code 5257.  The DeLuca considerations 
do not apply to disabilities rated under Diagnostic Code 
5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply).

Thus, the preponderance of the evidence is against a finding 
that the veteran's bilateral patellar pain syndrome warrants 
a compensable rating under Diagnostic Codes 5257, 5260 and/or 
5261.  His service connected retropatellar pain syndrome of 
both knees is manifested by subjective complaint of pain with 
objective findings of 0-130 degrees range of motion, no 
instability and no functional impairment on use.  The veteran 
is deemed competent to describe his symptoms of pain, but the 
most probative evidence of record are the clinical findings 
of the November 2000 VA examiner.  The benefit-of-the-doubt 
doctrine does not apply.  Ortiz, 274 F. 3d. at 1365.

C.  Lumbosacral strain

Historically, the veteran was treated for mechanical strain 
of the lumbosacral (L-S) spine in May 1986.  He had been 
taking Doan's pills for low back ache.  He reported back pain 
in April 1993.  In May 1994, he was treated for L1-L5 
mechanical low back spasm.  On his October 2000 retirement 
examination, he reported recurring back pain from a previous 
injury.  Examination resulted in a diagnosis of mechanical 
low back pain (LBP).

On VA pre-discharge examination in November 2000, the veteran 
complained of a constant dull low back pain that increased in 
intensity with activities such as bending, lifting, and 
prolonged standing, walking, or running.  He occasionally 
experienced pain radiating from the lower back through the 
hips into the lower legs.  His past treatment consisted of 
the use of nonsteroidal anti-inflammatory medications and 
rest as needed.  On examination, the back was symmetrical on 
observation.  His gait, posture and balance were normal.  The 
musculature of the back was well-developed with good strength 
and muscle tone.  There was no costovertebral angle (CVA) 
tenderness.  The vertebrae were midline and nontender on 
palpation.  Range of motion of the back measured from 0-90 
degrees of flexion, 0-30 degrees of extension, 0-30 degrees 
of bilateral rotation and 0-35 degrees of bilateral lateral 
flexion.  The examiner diagnosed lumbosacral strain.

The veteran's claim for a compensable initial rating stems 
from his service connection claim filed in February 2001.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  Statutes and regulations 
are presumed not to apply in any manner that would produce 
genuinely retroactive effects, unless the statute or 
regulation itself provides for such retroactivity.  See 
Landgraf v. USI Film Products, 511 U.S. 244 (1994); Regions 
Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  The Board may only consider 
and apply the "new" criteria as of the effective date of 
enactment, but may apply the "old" criteria for the entire 
appeal period.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000 (Apr. 10, 2000).

VA also revised the criteria for evaluating Intervertebral 
Disc Syndrome (IVDS) effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  In this case, there 
is no diagnosis of IVDS.  Consequently, the old and new 
criteria for evaluating IVDS do not apply.  Other diagnostic 
criteria pertaining vertebral fracture, ankylosis, and 
arthritis confirmed by x-ray examination also do not apply.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5285, 5286, 
5289 (2006).

Under the criteria in effect prior to September 26, 2003, a 
noncompensable rating contemplated lumbosacral strain with 
slight subjective symptoms only.  38 C.F.R. § 4.71, 
Diagnostic Code 5295 (2000-2003).  A 10 percent rating 
contemplated lumbar spine symptoms consistent with slight 
limitation of lumbar spine motion (Diagnostic Code 5292) or 
lumbosacral strain with characteristic pain on motion 
(Diagnostic Code 5295).

The new regulations regarding diseases and injuries to the 
spine, evaluated under Diagnostic Codes 5235 to 5243, provide 
a 10 percent rating for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  
38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine (2004-06).  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., NOTE 
(2).  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  See also 38 C.F.R. § 4.71, Plate V (2004-06).

The veteran has a history of inservice treatment for 
mechanical low back pain.  He reports current symptoms of a 
constant dull low back pain exacerbated with activities such 
as bending, lifting, and prolonged standing, walking, or 
running.  He also reports occasional pain radiating from the 
lower back through the hips into the lower legs.  VA 
examination in November 2000 objectively showed full range of 
motion of the back.  See 38 C.F.R. § 4.71, Plate V (2006).  
Characteristic pain on motion, muscle spasm, guarding, 
localized tenderness, abnormal gait, or abnormal spinal 
contour were not shown.  While the veteran subjectively 
complains of pain, there is no objective evidence of adequate 
pathology or visible behavior of the veteran to suggest that 
he has functional loss that could support a finding that his 
limitation of motion meets, or more closely approximates, the 
criteria for a compensable evaluation under either the 
versions of Diagnostic Codes 5292 and 5295 in effect prior to 
September 26, 2003, or the current Diagnostic Code 5237 that 
evaluates lumbosacral strain.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45 (2006).

Thus, the preponderance of the evidence is against a finding 
that the veteran's residuals of lumbosacral strain warrants a 
compensable rating under either the old or new rating 
criteria.  His service connected residuals of lumbosacral 
strain is manifested by subjective complaint of pain with 
objective findings of full range of motion absent 
characteristic pain on motion, muscle spasm, guarding, 
localized tenderness, abnormal gait, abnormal spinal contour 
or functional impairment on use.  The veteran is deemed 
competent to describe his symptoms of pain, but the clinical 
findings from the November 2000 VA examination constitutes 
the most probative evidence of record.  The benefit-of-the-
doubt doctrine does not apply.  Ortiz, 274 F. 3d. at 1365.

D.  Cervical strain

Historically, the veteran incurred a cervical/trapezius 
strain in an October 1993 motor vehicle accident.  In 
February 1995, he reported neck pain following a blunt trauma 
to the head.  An x-ray examination of the cervical spine was 
negative.  His October 2000 retirement examination diagnosed 
cervical strain.

On his November 2000 pre-discharge VA examination, the 
veteran gave a history of chronic neck pain beginning after 
an auto accident in October of 1993.  He had obtained 
chiropractic treatment for neck discomfort, and he continued 
to experience discomfort in the posterior neck.  He denied a 
history of pain radiating into the upper extremities.  His 
current treatment consisted of self care with the use of 
nonsteroidal anti-inflammatory medications and rest as 
needed.  Unfortunately, the examiner did not provide any 
specific findings pertaining to the cervical spine.  As noted 
above, the veteran has failed to report for VA examination 
deemed necessary to substantiate his claim.

As noted above, the criteria for evaluating diseases and 
injuries of the spine were revised effective September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).

Under the "old criteria," a 10 percent rating contemplated 
slight limitation of cervical spine motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2000-2003).  Other diagnostic 
codes pertaining to vertebral fracture, ankylosis, IVDS, or 
x-ray confirmed arthritis clearly do not apply.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5285, 5286, 5297 
(2006).

Under the "new" criteria, a 10 percent rating is warranted 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine (2004-06).  For 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id., at NOTE (2).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The normal combined range of motion of the cervical 
spine is 340 degrees.  Id.  See also 38 C.F.R. § 4.71, Plate 
V (2004-06).

The veteran has a history of in-service cervical strain.  His 
November 2000 VA examination reflected his report of 
posterior neck discomfort.  An adequate examination of the 
cervical spine was not obtained.  However, as noted above, 
the veteran has failed to assist in the development of his 
claim by reporting for additional VA examination or 
supplementing the record with post-service treatment reports.  
There is no objective evidence of limitation of cervical 
spine motion, muscle spasm, guarding, or localized tenderness 
or abnormal spinal contour.

As such, the preponderance of the evidence is against a 
compensable rating for service connected cervical strain 
under with the old or new criteria.  The veteran is deemed 
competent to describe his symptoms of pain, but there is no 
objective evidence of compensable cervical spine disability.  
The benefit-of-the-doubt doctrine does not apply.  Ortiz, 274 
F. 3d. at 1365.

E.  Right elbow tendonitis

The veteran first reported a history of right elbow pain of 
three months duration on his October 2000 retirement 
examination.  He was diagnosed with chronic right elbow pain.

On his pre-discharge VA examination in November 2000, the 
veteran gave a history of sharp, shooting-type sensation pain 
that radiated to his lower arm.  The episodes lasted 10-15 
minutes in duration, spontaneously resolved, and were 
unrelated to activities.  At times, he treated this pain with 
topical analgesics such as Ben-Gay or nonsteroidal anti-
inflammatory medications.  He had not previously undergone 
evaluation for this problem.  Examination of the right upper 
extremity showed no evidence of inflammation, edema, atrophy, 
involuntary movement, or fasciculations.  His elbows were 
symmetrical, and there was no evidence of tenderness on 
palpation.  Range of motion of the right elbow measured 0-145 
degrees of flexion, 0-85 of supination and 0-80 degrees of 
pronation.  There was no evidence of increased discomfort or 
loss of mobility.  The examiner diagnosed right elbow 
tendonitis.

The veteran's right elbow tendonitis has been rated as 
noncompensable under Diagnostic Code 5024.  The regulations 
direct that tenosynovitis will be rated on limitation of 
motion of the affected parts, as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2006).  Degenerative 
arthritis established by X-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.

Under VA's Schedule for Rating Disabilities, a noncompensable 
rating is warranted for flexion of the forearm (major) 
limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2006).  A 10 percent rating is warranted for flexion of 
the forearm (major) limited to 100 degrees (Diagnostic Code 
5206), limitation of forearm extension to 45 degrees 
(Diagnostic Code 5207), or limitation of supination (major) 
to 30 degrees or less (Diagnostic Code 5213).  A 10 percent 
rating is warranted for limitation of pronation (major) with 
motion lost beyond the last quarter of arc, hand does not 
approach full pronation (Diagnostic Code 5213).  Normal 
motion of the elbow is from 0 degrees of extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71a, 
Plate I (2006).  Other diagnostic codes relating to elbow 
ankylosis, impairment of flail joint or joint fracture, or 
nonunion, malunion of the radius and ulna are not applicable.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5208, 5209, 
5210, 5211, 5212 (2006).

The veteran has reported episodes of right elbow pain, 
lasting 10-15 minutes in duration, that spontaneously 
resolves.  VA examination in November 2000 showed full range 
of motion, see 38 C.F.R. § 4.71a, Plate I, with no evidence 
of increased discomfort or loss of mobility on range of 
motion testing.  There was no evidence of tenderness, 
inflammation, edema, atrophy, involuntary movement, or 
fasciculations.  While the veteran subjectively complains of 
pain, there is no objective evidence of adequate pathology or 
visible behavior of the veteran to suggest that he has 
functional loss that could support a finding that his 
limitation of motion meets, or more closely approximates, the 
degrees of limitation of motion warranting even a 
noncompensable evaluation.  See 38 C.F.R. §§ 4.7, 4.40, 4.45 
(2006).  A rating based upon tendonitis as analogous to 
arthritis is not compensable here, as a rating based on 
arthritis is only allowed if there is clinical evidence of 
limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm or satisfactory evidence of painful 
motion. 

Thus, the preponderance of the evidence is against a 
compensable rating for service connected right elbow 
tendonitis.  The service connected right elbow tendonitis is 
manifested by full range of motion with no clinical evidence 
of limitation of motion objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  The objective findings of the VA examiner in 
November 2000 hold more probative weight than the lay report 
of symptoms by the veteran.  The benefit-of-the-doubt 
doctrine does not apply.  Ortiz, 274 F. 3d. at 1365.

F.  Right shoulder injury 

Historically, the veteran was noted to have right deltoid 
tenderness in May 1984.  In October 1996, he presented with 
complaint of a progressive worsening of right shoulder pain 
following a pushing injury.  An x-ray examination was 
negative.  He was diagnosed with Grade I acromioclavicular 
(AC) joint injury v. impingement.  He was seen in January 
2000 with complaint of right shoulder pain of two weeks 
duration.  His examination showed tenderness of the right AC 
joint but otherwise full range of motion (FROM).  He was 
given an assessment of AC joint strain.  On his October 2000 
retirement examination, he reported right shoulder pain from 
previous injury.  Examination resulted in a diagnosis of 
right shoulder strain.

On his November 2000 pre-discharge VA examination, the 
veteran reported right shoulder pain with overhead movement 
and with activities such as push-ups.  His past treatment had 
consisted of the use of nonsteroidal anti-inflammatory 
medications, temporary profile, and physical therapy.  He 
denied recent treatment for his right shoulder.  Examination 
of the right upper extremity showed no evidence of 
inflammation, edema, atrophy, involuntary movement, or 
fasciculations.  His shoulders were symmetrical on 
observation.  There was no evidence of tenderness on 
palpation.  Range of motion measured from 0-180 degrees of 
forward flexion, 0-50 degrees of extension, 0-90 degrees of 
internal and external rotation, 0-180 degrees of abduction 
and 0-50 degrees of adduction.  There was no evidence of 
increased discomfort or loss of mobility on range of motion 
testing.  The examiner diagnosed old contusion of the right 
shoulder with residual discomfort.

The veteran's right shoulder disability has been rated as 
noncompensable.  A 20 percent rating is warranted for 
limitation of arm motion (major) at shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).  Full range 
of motion of the shoulder is measured from 0 degrees to 180 
degrees in extension, shoulder abduction from 0 to 180 
degrees, and external and internal rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71a, Plate I (2006).  Other 
diagnostic codes relating to ankylosis of scapulohumeral 
articulation; impairment of the humerus by loss of head 
(flail shoulder), nonunion (false flail joint), fibrous 
union, recurrent dislocation, or malunion; impairment of 
clavicle or scapula by dislocation, malunion or nonunion; or 
x-ray confirmed arthritis clearly do not apply.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5200, 5202, 5203 (2006).

The veteran reports right shoulder pain with overhead 
movement and with activities such as push-ups.  VA 
examination in November 2000 demonstrated full forward 
elevation, see 38 C.F.R. § 4.71a, Plate I, with no increased 
discomfort or loss of mobility on range of motion testing.  
While the veteran subjectively complains of discomfort with 
pain on overhead use, there is no objective evidence of 
adequate pathology or visible behavior of the veteran to 
suggest that he has functional loss that could support a 
finding that his limitation of motion meets, or more closely 
approximates, limitation of arm motion at shoulder level.  
See 38 C.F.R. §§ 4.40, 4.45 (2006).  The report of pain and 
discomfort do not allow for a compensable rating under the 
criteria of Diagnostic Code 5201 based upon the objective 
findings of the VA examiner in November 2000.  The benefit-
of-the-doubt doctrine does not apply.  Ortiz, 274 F. 3d. at 
1365.


G.  Chronic hepatitis B

The veteran's service medical records show that he tested 
positive for hepatitis B during a January 1990 blood screen.  
A liver biopsy performed in September 1991 showed chronic 
active hepatitis with marked activity, bridging fibrosis and 
mild cholestasis.  The findings were suggestive, but not 
diagnostic, of cirrhosis.  He also had increased liver 
function tests (LFTs).  The veteran was advised of a guarded 
prognosis with the likelihood that his hepatitis would 
progress and lead to liver failure sometime in the future.  
He underwent Interferon therapy.  During a follow-up 
consultation in February 1995, he denied symptoms such as 
fever, cough, nausea and vomiting (F/C/N/V), change in stool 
or urine color, night sweats or weight changes.  In October 
1999, he denied symptoms such as weight loss, change in 
appetite, or change in bowel habits.  On his October 2000 
retirement examination, he reported a history of hepatitis B 
and complained of excessive worries.  Examination reported a 
diagnosis of chronic hepatitis B.

On his November 2000 pre-discharge VA examination, the 
veteran gave a history of chronic hepatitis B diagnosed in 
1989.  He did not report any specific symptoms.  No specific 
findings were provided.  Notably, a psychiatric examination 
showed no evidence of anxiety or depression.

A January 2001 sleep study evaluation at Southwest Regional 
Sleep Disorders Center noted a past history of hepatitis did 
not reflect any complaint of symptomatic hepatitis.  An 
examination of his abdomen was unremarkable.

The veteran's claim for a compensable initial rating stems 
from his service connection claim filed in February 2001.  
Effective July 2, 2001, the regulations pertaining to liver 
disorders were revised.  66 Fed. Reg. 29486-01 (May 31, 
2001).  Specifically, 38 C.F.R. § 4.114 was amended and 
Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were 
revised.  Diagnostic Code 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added.  Prior to the July 2, 2001, 
regulatory change, Diagnostic Code 7345 was the appropriate 
rating code for infectious hepatitis.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001).  Following the regulation 
change, Diagnostic Code 7345 was amended and is currently 
used to rate chronic liver disease without cirrhosis, to 
specifically exclude hepatitis C.  Diagnostic Code 7354 now 
contains the criteria for evaluating hepatitis C.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7345, 7354 (2002-06).

Under the criteria in effect prior to July 2, 2001, a 
noncompensable evaluation was warranted for healed, 
nonsymptomatic hepatitis infection.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001).  A 10 percent evaluation 
required that the disease be productive of demonstrable liver 
damage with mild gastrointestinal disturbance.  Id.  A 30 
percent rating was warranted for moderate cirrhosis of the 
liver with dilation of superficial abdominal veins, chronic 
dyspepsia, slight loss of weight or impairment of health.  
38 C.F.R. § 4.114, Diagnostic Codes 7312 (2001).

The revised Diagnostic Code 7345 specifically governs the 
evaluation of non-B hepatitis.  A 10 percent rating requires 
that the disease be productive of intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes, with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2002-06).  For purposes of evaluating 
conditions under Diagnostic Code 7345, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  Id. 
at NOTE (2).  Additionally, hepatitis B infection must be 
confirmed by serologic testing in order to be evaluated under 
Diagnostic Code 7345.  Id. at NOTE (3).  A 10 percent 
evaluation for cirrhosis of the liver, primary billiary 
cirrhosis, or cirrhotic phase of sclerosing cholangitis is 
warranted for symptoms such as weakness, anorexia, abdominal 
pain, and malaise.  38 C.F.R. § 4.114, Diagnostic Code 7312 
(2002-06).  For evaluation under Diagnostic Code 7312, 
documentation of cirrhosis (by biopsy or imaging) and 
abnormal liver function tests must be present).  Id., at 
NOTE.

In this case, neither the old nor the revised regulation 
provides for a compensable evaluation for the veteran's 
service-connected chronic hepatitis B.  The competent 
evidence arguably shows demonstrable liver damage by liver 
biopsy performed in 1991.  This biopsy was suggestive, but 
not diagnostic, of cirrhosis.  There is no current evidence 
of abnormal liver function tests.  In this case, there is no 
lay or 




medical evidence that the veteran experiences mild 
gastrointestinal disturbance, intermittent episodes of 
malaise, and anorexia, or; incapacitating episodes of 
symptoms.  He has reported fatigue, but notably holds a 50 
percent rating for service connected sleep apnea that 
contemplates the symptom of persistent day-time 
hypersomnolence.  See 38 C.F.R. § 4.104, Diagnostic Code 6847 
(2006).  As there is no lay or medical evidence that he 
manifests any current symptoms attributable to chronic 
hepatitis B, and no diagnostic evidence of cirrhosis, a 
compensable rating under the old or new criteria of 
Diagnostic Codes 7312 and 7345 is not warranted.  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

H.  Migraines

The veteran has reported persistent symptoms of headaches 
that first manifested in service.  He has generally self-
treated his headaches with over-the-counter medications.  
Consistent with his assertions, service medical records show 
report of headache after a blunt trauma to the head in 
February 1995.  His October 2000 retirement examination 
report of frequent "migraine" headaches treated with over-
the-counter medications was diagnosed as tension headaches.  
VA pre-discharge examination in November 2000 also diagnosed 
these symptoms as tension headaches.  The veteran is deemed 
competent to describe persistence of headache symptoms, see 
Falzone v. Brown, 8 Vet. App. 398 (1995), and examiners have 
diagnosed those symptoms as a current disability of tension 
headaches.  

When resolving all reasonable doubt in favor of the veteran, 
the Board finds that the lay and medical evidence of record 
is sufficient to make a connection between his current 
disability and active service.  See Hampton v. Gober, 10 Vet. 
App. 481 (1997) (disability noted on separation examination 
may satisfy the nexus requirement).  Therefore, the Board 
finds that the veteran has a current disability of 


tension headaches that began during service and service 
connection for tension headaches is granted.

ORDER

A compensable evaluation for residuals of a right ankle 
sprain is denied.

A compensable evaluation for residuals of a left ankle sprain 
is denied.

A compensable evaluation for right retropatellar pain 
syndrome is denied.

A compensable evaluation for left retropatellar pain syndrome 
is denied.

A compensable evaluation for residuals of a lumbosacral 
strain is denied.

A compensable evaluation for residuals of a cervical strain 
is denied.

A compensable evaluation for right elbow tendonitis is 
denied.

A compensable evaluation for residuals of a right shoulder 
injury is denied.

A compensable evaluation for chronic hepatitis B is denied.

Service connection for tension headaches is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


